Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 01/06/2020.
Claims 1-24 are pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,528,387 as exemplified in the table below. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘387 are narrower in scope than the instant claims and anticipate the instant claims.
Instant Application
10,528,387


at least one processor configured to execute a process;

at least one memory coupled to said at least one processor; and
said at least one processor is further configured to perform the following:







wherein said at least one processor is further configured to perform the following before execution of the process: identify the process to be executed;



adjust the priority level of the process to be executed to the known priority level in response to the identified process matching the known resource classification.










compare execution of the process to at least one global parameter,




adjust a priority level of the executed process in response to satisfaction of the at least one global parameter, and







allocate a portion of the memory in response to the adjusted priority level.



at least one processor configured to execute a process;

at least one memory coupled to said at least one processor and configured to



store known and default resource classifications, with the known and default resource classifications corresponding to processing priority levels and I/O priority levels;

said at least one processor is further configured to perform the following
identifying the process to be executed,







adjusting at least one of the processing priority level and the I/O priority level for the process to the known resource classification, and


if no, then adjusting at least one of the processing priority level and the I/O priority level for the process to the default resource classification, executing the process,

monitoring behavior of the executed process by determining how much processing is being consumed by the executed process, comparing behavior of the executed process to at least one 

readjusting at least one of the processing priority level and the I/O priority level for the executed process if the monitored behavior meets the at least one global parameter; and

said at least one memory comprises a dedicated memory area for supporting the executed process, and

wherein said at least one processor is further configured to reallocate a portion of the dedicated memory area when an amount of consumed processing is less than the predetermined processor consumption level.


Similar mappings of the remaining claims would have been obvious to a person having ordinary skill in the art but have been omitted for the sake of brevity.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention recites a judicial exception, is directed to that judicial exception, an abstract idea, as it has not been integrated into practical application and the claims further do not recite significantly more than the judicial exception. Examiner has evaluated the claims under the framework provided in the 2019 Patent Eligibility Guidance published in the Federal Register 01/07/2019 and has provided such analysis below.
Step 1: Claims 1-11 are directed to systems and fall within the statutory category of machines; Claims 12-15 are directed to devices and fall within the statutory category of machines; and Claims 16-24 are directed to methods and falls within the statutory category of processes. Therefore, “Are the claims to a process, machine, manufacture or composition of matter?” Yes.
In order to evaluate the Step 2A inquiry “Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?” we must determine, at Step 2A Prong 1, whether the claim recites a law of nature, a natural phenomenon or an abstract idea and further whether the claim recites additional elements that integrate the judicial exception into a practical application.
Step 2A Prong 1:
*Claims 1, 12, 16 and 20 recite small differences (i.e., comparing to processor consumption versus global parameter), however, the differences are small and equally 
Claims 1, 12, 16 and 20: The limitations of “compare execution of the process to at least one global parameter, adjust a priority level of the executed process in response to satisfaction of the at least one global parameter, and allocate a portion of the memory in response to the adjusted priority level”, as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about/observe parameters/resource consumption of a process and evaluate whether to adjust the priority of the process based on satisfaction of the parameter (i.e., process X needs Y CPU usage according to parameter but has Z CPU, therefore change to priority A) and evaluating a need to allocate the memory based on judging the priority level requires a particular amount of memory wherein allocating memory is merely a mental association of memory X with process Y, for example.
Therefore, Yes, claims 1, 12, 16 and 20 recites judicial exceptions.
The claims have been identified to recite judicial exceptions, Step 2A Prong 2 will evaluate whether the claims are directed to the judicial exception.
Step 2A Prong 2: 
Claims 1, 12, 16 and 20: The judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements – “at least one processor configured to execute a process; at least one memory coupled to said at least one processor; and said at least one processor is further configured to perform the following which are merely recitations of generic computing components and functions 
Therefore, “Do the claims recite additional elements that integrate the judicial exception into a practical application? No, these additional elements do not integrate the abstract idea into a practical application and they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
After having evaluating the inquires set forth in Steps 2A Prong 1 and 2, it has been concluded that the claims 1, 12, 16 and 20 not only recites a judicial exception but that the claim is directed to the judicial exception as the judicial exception has not been integrated into practical application.
Step 2B: 
Claims 1, 12, 16 and 20: The claims do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than generic computing components which do not amount to significantly more than the abstract idea.
Therefore, “Do the claims recite additional elements that amount to significantly more than the judicial exception? No, these additional elements, alone or in combination, do not amount to significantly more than the judicial exception.
Having concluded analysis within the provided framework, Claims 1, 12, 16 and 20 do not recite patent eligible subject matter under 35 U.S.C. § 101.
	With regard to claims 2-4, 13, 17 and 21, they recites additional abstract idea recitations of “wherein the priority level being a processing priority level of said at least one Claims 2-4, 13, 17 and 21 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 5 and 22, they recites additional abstract idea recitations of “wherein the portion of the memory is allocated in response to a monitored execution of the process being less than the processor consumption level” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person may merely think about and evaluate whether the execution of the process is less than the consumption level and mentally associate a portion of memory to the process in response. Further, claims 5 and 22 do not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether Claims 5 and 22 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 6, 14, 18 and 23, they recites additional abstract idea recitations of “identify the process to be executed; determine if the identified process matches a known resource classification, the known resource classification having a known priority level associated therewith; and adjust the priority level of the process to be executed to the known priority level in response to the identified process matching the known resource classification” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person may merely think about and evaluate which process to execute, evaluate whether there is a known classification (and corresponding priority) and change the mental association of priority for the process to that of the known classification. Further, claims 6, 14, 18 and 23 do not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claims 6, 14, 18 and 23 also fail both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claims 6, 14, 18 and 23 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 7, 15, 19 and 24, they recites additional abstract idea recitations of “to adjust the priority level of the process to be executed to a default priority level in response to Claims 7, 15, 19 and 24 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 8, it recites additional element recitations of “wherein said at least one memory comprises a dedicated memory for supporting the process executable by said at least one processor, the dedicated memory configured to store the known and default resource classifications” which are merely recitations of generic computing components and functions (see MPEP § 2106.05(b)) which does not integrate a judicial exception into practical application. Further, claim 8 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 8 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Claim 8 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 9, it recites additional element recitations of “wherein said at least one processor comprises a plurality of processors” which are merely recitations of generic computing components and functions (see MPEP § 2106.05(b)) which does not integrate a judicial exception into practical application. Further, it recites additional abstract idea recitations of “wherein the adjustment of the priority level further comprises changing how many processors are to be used to execute the process” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person may merely think about and change the mental association of the amount of processors. Further, claim 9 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 9 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more. Therefore, Claim 9 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 10, it recites additional abstract idea recitations of “wherein a resource classification of the executed process is updated after the adjustment of the priority level” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person may merely think about and update the mental classification after the mental adjustment of the priority. Further, claim 10 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 10 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claim 10 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 11, it recites additional element recitations of “an operating system stored in said at least one memory, wherein said at least one processor is configured to operate based on the operating system, and wherein said at least one processor is further configured to update the resource classification via the operating system” which are merely recitations of generic computing components and functions (see MPEP § 2106.05(b)) and field of use/technological environment which does not integrate a judicial exception into practical application. Further, claim 11 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 11 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more. Therefore, Claim 11 does not recite patent eligible subject matter under 35 U.S.C. § 101.
Therefore, Claims 1-24 do not recite patent eligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 10-13, 16-17 and 20-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Obrecht et al. Pub. No. US 2016/0036722 A1 (hereafter Obrecht).

With regard to claim 1, Obrecht teaches a computer processing system  (Turning now to FIG. 2, one embodiment of a computing environment in at least ¶ [0067] and in at least Fig. 2-3, 23 and 26) comprising: at least one processor (Each system 230 is shown as having a processor subsystem 234 (e.g., one or more processors) in at least ¶ [0068]) configured to execute a process (client 250 may be executable to assess the nature of various processes residing in main memory 240 and executing on the processor subsystems 234 of the respective client systems 230 in at least ¶ [0072]); at least one memory (main memory 240 (memory that is used during execution to store processes, other application information, client 250, and associated information) in at least ¶ [0068]) coupled to said at least one processor; and said at least one processor is further configured to perform the following (Turning now to FIG. 26, one embodiment of an exemplary computer system 2600, which may implement, for example, computer systems 120 and/or 130, is depicted. Computer system 2600 includes a processor subsystem 2680 that is coupled to a system memory 2620 and I/O interfaces(s) 2640 via an interconnect 2660 (e.g., a system bus). I/O interface(s) 2640 is coupled to one or more I/O devices 2650 … In some embodiments, these other forms of storage may also store program instructions executable by processor subsystem 2680 in at least ¶ [0376] – [0378]):
compare execution of the process to at least one global parameter (The score for a particular process may be compared with its resource usage to make a determination whether the process deviates from the resource usage policy in at least ¶ [0009], Examiner notes: Instant specification in at least ¶ [0053 – [0055]] specifies that “the engine will monitor processes activity and check their behavior against a global rule. The global rule defines when a process is experiencing abnormal CPU consumption”, that is, the global parameter is a rule specifying whether resource usage is abnormal),
adjust a priority level of the executed process in response to satisfaction of the at least one global parameter (Various corrective actions may then be taken if a violation or significant process inefficiency is determined in at least ¶ [0009] and client system 230 (e.g., using module 330) takes a corrective action with respect to the identified process based on the evaluating. This action may include any of the actions described above, including temporarily suspending execution of a process, reducing resource consumption of a process, allocating additional resources to a process, modifying priorities of a process (e.g. processor, memory, or I/O priorities) etc in at least ¶ [0184]), and
allocate a portion of the memory in response to the adjusted priority level (module 920 determines different corrective actions for a process dependent upon its resource usage (as indicated by score 914) and importance (as indicated by score 918). In one embodiment, if a process is not important (e.g., as indicated by score 918 not satisfying a particular threshold or thresholds), module 920 may determine to reduce its performance regardless of its resource usage, by lowering its process priority, trimming its allocated memory, restricting I/O for that process, etc. In some instances, these corrective actions may be performed for background processes such as realupdate.exe described above. In one embodiment, if a process has some importance in other states of system 230 but not the present state (e.g., when system 230 is idle and no user activity is detected), module 920 may determine to idle or alternatively to accelerate the 

With regard to claim 2, Obrecht teaches wherein the priority level being a processing priority level of said at least one processor (client system 230 (e.g., using module 330) takes a corrective action with respect to the identified process based on the evaluating. This action may include any of the actions described above, including temporarily suspending execution of a process, reducing resource consumption of a process, allocating additional resources to a process, modifying priorities of a process (e.g. processor, memory, or I/O priorities) etc in at least ¶ [0184]).

With regard to claim 3, Obrecht teaches wherein the priority level being an input/output (I/O) priority level of said at least one processor (client system 230 (e.g., using module 330) takes a corrective action with respect to the identified process based on the evaluating. This action may include any of the actions described above, including temporarily suspending execution of a process, reducing resource consumption of a process, allocating additional resources to a process, modifying priorities of a process (e.g. processor, memory, or I/O priorities) etc in at least ¶ [0184]).

With regard to claim 4, Obrecht teaches wherein the at least one global parameter comprises a processor consumption level (information may be collected by an agent running on a computer system to track attributes of processes including memory consumption, processor usage, startup characteristics, version updates, etc  in at least ¶ [0066] and session information includes the resource consumption of a session 2110 (e.g., processor usage, memory usage, etc.)  in at least ¶ [0315] and in various embodiments, client system 230 evaluates these values by comparing them with threshold values specified by a usage policy established by an entity to determine whether a process's resource consumption is justified relative to its importance to the entity in at least ¶ [0183]).

With regard to claim 5, Obrecht teaches wherein the portion of the memory is allocated in response to a monitored execution of the process being less than the processor consumption level (if a process is important and has a higher-than-average resource usage, module 920 may determine to improve its performance by boosting its priority, increasing its allocated memory, etc. In some instances, module 920 may also determine to not take any corrective actions for a process in at least ¶ [0174]).

With regard to claim 10, Obrecht teaches wherein a resource classification of the executed process is updated after the adjustment of the priority level (Techniques for identifying, classifying, and prioritizing processes are disclosed in at least ¶ [0009] and In step 1210, client system 230 analyzes its configuration settings. 

With regard to claim 11, Obrecht teaches an operating system stored in said at least one memory, wherein said at least one processor is configured to operate based on the operating system, and wherein said at least one processor is further configured to update the resource classification via the operating system (process rules may be specified by or on behalf of an entity (e.g., by a regulatory entity that establishes a standardized set of extraneous process rules for one or more different computing platforms). It is thus contemplated, for example, that an entity could establish a default set of extraneous process rules for WINDOWS-based computer systems. This default set of criteria could be used by entities to determine extraneous processes on their WINDOWS desktops; alternately, such entities could modify or establish their own set of extraneous process rules in at least ¶ [0083] and In various embodiments, client system 230 compares previous settings (e.g., default settings) with a set of optimized settings to determine if changes should be made based on the configuration of system 230 in at least ¶ [0221]).

With regard to claim 12, a computing device comprising (Turning now to FIG. 2, one embodiment of a computing environment in at least ¶ [0067] and in at least Fig. at least one processor (Each system 230 is shown as having a processor subsystem 234 (e.g., one or more processors) in at least ¶ [0068]) configured to execute a process (client 250 may be executable to assess the nature of various processes residing in main memory 240 and executing on the processor subsystems 234 of the respective client systems 230 in at least ¶ [0072]); at least one memory (main memory 240 (memory that is used during execution to store processes, other application information, client 250, and associated information) in at least ¶ [0068]) coupled to said at least one processor; and said at least one processor is further configured to perform the following (Turning now to FIG. 26, one embodiment of an exemplary computer system 2600, which may implement, for example, computer systems 120 and/or 130, is depicted. Computer system 2600 includes a processor subsystem 2680 that is coupled to a system memory 2620 and I/O interfaces(s) 2640 via an interconnect 2660 (e.g., a system bus). I/O interface(s) 2640 is coupled to one or more I/O devices 2650 … In some embodiments, these other forms of storage may also store program instructions executable by processor subsystem 2680 in at least ¶ [0376] – [0378]):
monitor execution of the process by determining processing resources consumed (information may be collected by an agent running on a computer system to track attributes of processes including memory consumption, processor usage, startup characteristics, version updates, etc  in at least ¶ [0066]),
compare execution of the process (The score for a particular process may be compared with its resource usage to make a determination whether the process deviates from the resource usage policy in at least ¶ [0009]) to a processor consumption level (information may be collected by an agent running on a computer system to track attributes of processes including memory consumption, processor usage, startup characteristics, version updates, etc  in at least ¶ [0066] and session information includes the resource consumption of a session 2110 (e.g., processor usage, memory usage, etc.)  in at least ¶ [0315] and in various embodiments, client system 230 evaluates these values by comparing them with threshold values specified by a usage policy established by an entity to determine whether a process's resource consumption is justified relative to its importance to the entity in at least ¶ [0183]),
adjust a priority level of the executed process in response to the consumption of processing resources being less than the processor consumption level (Various corrective actions may then be taken if a violation or significant process inefficiency is determined in at least ¶ [0009] and client system 230 (e.g., using module 330) takes a corrective action with respect to the identified process based on the evaluating. This action may include any of the actions described above, including temporarily suspending execution of a process, reducing resource consumption of a process, allocating additional resources to a process, modifying priorities of a process (e.g. processor, memory, or I/O priorities) etc in at least ¶ [0184]), and
allocate a portion of the memory in response to the adjusted priority level (module 920 determines different corrective actions for a process dependent upon its resource usage (as indicated by score 914) and importance (as indicated by score 918). In one embodiment, if a process is not important (e.g., as indicated by score 918 not satisfying a particular threshold or thresholds), module 920 may determine to reduce its 

With regard to claim 13,Obrecht teaches wherein the priority level being at least one of a processing priority level and an input/output (I/O) priority level of said at least one processor (client system 230 (e.g., using module 330) takes a corrective action with respect to the identified process based on the evaluating. This action may include any of the actions described above, including temporarily suspending execution of a process, reducing resource consumption of a process, allocating additional resources to a process, modifying priorities of a process (e.g. processor, memory, or I/O priorities) etc in at least ¶ [0184]).

With regard to claim 16, Obrecht teaches a method comprising: monitoring execution of a process (information may be collected by an agent running on a computer system to track attributes of processes including memory consumption, processor usage, startup characteristics, version updates, etc  in at least ¶ [0066]) by at least one processor (Each system 230 is shown as having a processor subsystem 234 (e.g., one or more processors) in at least ¶ [0068] and client 250 may be executable to assess the nature of various processes residing in main memory 240 and executing on the processor subsystems 234 of the respective client systems 230 in at least ¶ [0072]) that is supported by at least one memory (main memory 240 (memory that is used during execution to store processes, other application information, client 250, and associated information) in at least ¶ [0068]) coupled to the at least one processor (Turning now to FIG. 26, one embodiment of an exemplary computer system 2600, which may implement, for example, computer systems 120 and/or 130, is depicted. Computer system 2600 includes a processor subsystem 2680 that is coupled to a system memory 2620 and I/O interfaces(s) 2640 via an interconnect 2660 (e.g., a system bus). I/O interface(s) 2640 is coupled to one or more I/O devices 2650 … In some embodiments, these other forms of storage may also store program instructions executable by processor subsystem 2680 in at least ¶ [0376] – [0378]),
the monitoring including determining processing resources consumed by the at least one processor (information may be collected by an agent running on a computer system to track attributes of processes including memory consumption, processor usage, startup characteristics, version updates, etc  in at least ¶ [0066]);
comparing execution of the process (The score for a particular process may be compared with its resource usage to make a determination whether the process deviates from the resource usage policy in at least ¶ [0009]) to a processor consumption level (information may be collected by an agent running on a computer system to track attributes of processes including memory consumption, processor usage, startup characteristics, version updates, etc  in at least ¶ [0066] and session information includes the resource consumption of a session 2110 (e.g., processor usage, memory usage, etc.)  in at least ¶ [0315] and in various embodiments, client system 230 evaluates these values by comparing them with threshold values specified by a usage policy established by an entity to determine whether a process's resource consumption is justified relative to its importance to the entity in at least ¶ [0183]);
adjusting a priority level of the executed process in response to the consumption of processing resources being less than the processor consumption level (Various corrective actions may then be taken if a violation or significant process inefficiency is determined in at least ¶ [0009] and client system 230 (e.g., using module 330) takes a corrective action with respect to the identified process based on the evaluating. This action may include any of the actions described above, including temporarily suspending execution of a process, reducing resource consumption of a process, allocating additional resources to a process, modifying priorities of a process (e.g. processor, memory, or I/O priorities) etc in at least ¶ [0184]); and
allocating a portion of the memory in response to the adjusted priority level (module 920 determines different corrective actions for a process dependent upon its 

With regard to claim 17, Obrecht teaches wherein the priority level being at least one of a processing priority level and an input/output (I/O) priority level of said at least one processor (client system 230 (e.g., using module 330) takes a corrective action with respect to the identified process based on the evaluating. This action may include any of the actions described above, including temporarily suspending execution of a process, reducing resource consumption of a process, 

With regard to claim 20, Obrecht teaches a method comprising: monitoring execution of a process (information may be collected by an agent running on a computer system to track attributes of processes including memory consumption, processor usage, startup characteristics, version updates, etc  in at least ¶ [0066]) by at least one processor (Each system 230 is shown as having a processor subsystem 234 (e.g., one or more processors) in at least ¶ [0068] and client 250 may be executable to assess the nature of various processes residing in main memory 240 and executing on the processor subsystems 234 of the respective client systems 230 in at least ¶ [0072]) that is supported by at least one memory (main memory 240 (memory that is used during execution to store processes, other application information, client 250, and associated information) in at least ¶ [0068]) coupled to the at least one processor (Turning now to FIG. 26, one embodiment of an exemplary computer system 2600, which may implement, for example, computer systems 120 and/or 130, is depicted. Computer system 2600 includes a processor subsystem 2680 that is coupled to a system memory 2620 and I/O interfaces(s) 2640 via an interconnect 2660 (e.g., a system bus). I/O interface(s) 2640 is coupled to one or more I/O devices 2650 … In some embodiments, these other forms of storage may also store program instructions executable by processor subsystem 2680 in at least ¶ [0376] – [0378]);
comparing execution of the process (The score for a particular process may be compared with its resource usage to make a determination whether the process  to at least one global parameter (The score for a particular process may be compared with its resource usage to make a determination whether the process deviates from the resource usage policy in at least ¶ [0009], Examiner notes: Instant specification in at least ¶ [0053 – [0055]] specifies that “the engine will monitor processes activity and check their behavior against a global rule. The global rule defines when a process is experiencing abnormal CPU consumption”, that is, the global parameter is a rule specifying whether resource usage is abnormal);
adjusting a priority level of the executed process in response to satisfaction of the at least one global parameter (Various corrective actions may then be taken if a violation or significant process inefficiency is determined in at least ¶ [0009] and client system 230 (e.g., using module 330) takes a corrective action with respect to the identified process based on the evaluating. This action may include any of the actions described above, including temporarily suspending execution of a process, reducing resource consumption of a process, allocating additional resources to a process, modifying priorities of a process (e.g. processor, memory, or I/O priorities) etc in at least ¶ [0184]); and
allocating a portion of the memory in response to the adjusted priority level (module 920 determines different corrective actions for a process dependent upon its resource usage (as indicated by score 914) and importance (as indicated by score 918). In one embodiment, if a process is not important (e.g., as indicated by score 918 not satisfying a particular threshold or thresholds), module 920 may determine to reduce its performance regardless of its resource usage, by lowering its process priority, trimming 

With regard to claim 21, Obrecht teaches wherein the priority level being at least one of a processing priority level of the at least one processor and an input/output (I/O) priority level of the at least one processor (client system 230 (e.g., using module 330) takes a corrective action with respect to the identified process based on the evaluating. This action may include any of the actions described above, including temporarily suspending execution of a process, reducing resource consumption of a process, allocating additional resources to a process, modifying priorities of a process (e.g. processor, memory, or I/O priorities) etc in at least ¶ [0184]).

With regard to claim 22, Obrecht teaches wherein the at least one global parameter comprises a processor consumption level (information may be collected 
wherein the portion of the memory is allocated in response to a monitored execution of the process being less than the processor consumption level (if a process is important and has a higher-than-average resource usage, module 920 may determine to improve its performance by boosting its priority, increasing its allocated memory, etc. In some instances, module 920 may also determine to not take any corrective actions for a process in at least ¶ [0174]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 14-15, 18-19 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Obrecht et al. Pub. No. US 2016/0036722 A1 (hereafter Obrecht) as .

With regard to claim 6, Obrecht teaches wherein said at least one processor is further configured to perform the following before execution of the process:
determine if the identified process matches (Techniques for identifying, classifying, and prioritizing processes are disclosed … The processes may be scored based on information defining a resource usage policy in at least ¶ [0009] and clients 250 operate using information from a server (e.g., resource usage analysis server (e.g., control) program 216 executing on system 220) in at least ¶ [0070]) a known (process rules may be specified by or on behalf of an entity (e.g., by a regulatory entity that establishes a standardized set of extraneous process rules for one or more different computing platforms). It is thus contemplated, for example, that an entity could establish a default set of extraneous process rules for WINDOWS-based computer systems. This default set of criteria could be used by entities to determine extraneous processes on their WINDOWS desktops; alternately, such entities could modify or establish their own set of extraneous process rules in at least ¶ [0083] and In various embodiments, client system 230 compares previous settings (e.g., default settings) with a set of optimized settings to determine if changes should be made based on the configuration of system 230 in at least ¶ [0221]) resource classification (Techniques for identifying, classifying, and prioritizing processes are disclosed in at least ¶ [0009]) the known resource classification having a known priority level associated therewith (a client program executing on a computer system can identify and classify processes that are 
adjust the priority level of the process to be executed to the known priority level (client system 230 (e.g., using module 330) takes a corrective action with respect to the identified process based on the evaluating. This action may include any of the actions described above, including temporarily suspending execution of a process, reducing resource consumption of a process, allocating additional resources to a process, modifying priorities of a process (e.g. processor, memory, or I/O priorities) etc in at least ¶ [0184]) in response to the identified process matching the known resource classification (client system 230 evaluates these values by comparing them with threshold values specified by a usage policy established by an entity to determine whether a process's resource consumption is justified relative to its importance to the entity. As has been described above, this evaluation may determine violations of a usage policy, deviations from the usage policy, etc. in at least ¶ [0183]).
Obrecht teaches identifying processes including e.g., detection of extraneous processes, detection of underperforming processes, optimization of system configurations, etc. But does not specifically teach that the processes identified are processes “to be executed”. That is, Obrecht appears to perform resource usage analysis and optimization on currently executing processes.
identify the process to be executed (the resource scheduler 312 determines that one of the threads 322 is available to execute or implement at least one specific task … the resource scheduler 312 selects and/or acquires at least one pending task from the first workload 302 … the resource scheduler 312 evaluates the task acquired at operation 404 … At operation 410, the resource scheduler 312 allocates the available thread to an available one of the first plurality of concurrency slot 326 such that the task may be executed in at least Fig. 4 and col. 6 lines 4-67), and
It would have been obvious to a person having ordinary skill in the art prior to effective filing date of the claimed invention to combine the identifying the process to be executed of Sterling with the systems and methods of Obrecht resulting in identifying the process as in Obrecht to be executed as in Sterling. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of increasing system flexibility in scheduling and running recurring and opportunistic discretionary workloads when resources are idle, and by prioritizing, slowing down or stopping such workloads when resources are under pressure such that the system is responsive not only to currently executing processes, as in Obrecht, but extends such functionality to processes that are to be executed such as in Sterling resulting in a system that more dynamically responds to yet to be executed processes (See Sterling col. 2 lines 22-31).

With regard to claim 7, Obrecht teaches wherein said at least one processor is further configured to adjust the priority level of the process to be executed to a default priority level (In various embodiments, client system 230 compares previous settings (e.g., default settings) with a set of optimized settings to determine if changes should be made based on the configuration of system 230. In step 1220, client system 230 automatically reconfigures ones of the configuration settings in at least ¶ [0221], if changes should not be made the processing and I/O priority would be automatically reconfigured to the default settings) in response to the identified process not matching the known resource classification (client system 230 (e.g., using module 330) takes a corrective action with respect to the identified process based on the evaluating. This action may include any of the actions described above, including temporarily suspending execution of a process, reducing resource consumption of a process, allocating additional resources to a process, modifying priorities of a process (e.g. processor, memory, or I/O priorities) etc in at least ¶ [0184]), the default priority level associated with a default resource classification (In step 1210, client system 230 analyzes its configuration settings. These settings may include various ones of the settings relating to the operating system, hardware, application, or others such as described above … in various embodiments, client system 230 compares previous settings (e.g., default settings) with a set of optimized settings to determine if changes should be made based on the configuration of system 230 in at least ¶ [0221]).

With regard to claim 8, Obrecht teaches wherein said at least one memory comprises a dedicated memory for supporting the process executable by said at least one processor (Thus, step 640 may include, in one embodiment, a corrective action that increases the system resources dedicated to a particular process in at least  the dedicated memory configured to store the known and default resource classifications (In step 1210, client system 230 analyzes its configuration settings. These settings may include various ones of the settings relating to the operating system, hardware, application, or others such as described above … in various embodiments, client system 230 compares previous settings (e.g., default settings) with a set of optimized settings to determine if changes should be made based on the configuration of system 230 in at least ¶ [0221]).

With regard to claim 14, Obrecht teaches wherein said at least one processor is further configured to perform the following before execution of the process:
determine if the identified process matches (Techniques for identifying, classifying, and prioritizing processes are disclosed … The processes may be scored based on information defining a resource usage policy in at least ¶ [0009] and clients 250 operate using information from a server (e.g., resource usage analysis server (e.g., control) program 216 executing on system 220) in at least ¶ [0070]) a known (process rules may be specified by or on behalf of an entity (e.g., by a regulatory entity that  resource classification (Techniques for identifying, classifying, and prioritizing processes are disclosed in at least ¶ [0009]), the known resource classification having a known priority level associated therewith (a client program executing on a computer system can identify and classify processes that are running, including non-malicious processes. The processes may be scored based on information defining a resource usage policy. An entity (e.g., a company) may define a resource usage policy <known>, and thus cause processes running on its client systems to be scored (e.g., using behavioral assessment) based on the extent to which particular processes align with business goals of the company in at least ¶ [0009]); and
adjust the priority level of the process to be executed to the known priority level (client system 230 (e.g., using module 330) takes a corrective action with respect to the identified process based on the evaluating. This action may include any of the actions described above, including temporarily suspending execution of a process, reducing resource consumption of a process, allocating additional resources to a process, modifying priorities of a process (e.g. processor, memory, or I/O priorities) etc  in response to the identified process matching the known resource classification (client system 230 evaluates these values by comparing them with threshold values specified by a usage policy established by an entity to determine whether a process's resource consumption is justified relative to its importance to the entity. As has been described above, this evaluation may determine violations of a usage policy, deviations from the usage policy, etc. in at least ¶ [0183]).
Obrecht teaches identifying processes including e.g., detection of extraneous processes, detection of underperforming processes, optimization of system configurations, etc. But does not specifically teach that the processes identified are processes “to be executed”. That is, Obrecht appears to perform resource usage analysis and optimization on currently executing processes.
However, in analogous art Sterling teaches identify the process to be executed (the resource scheduler 312 determines that one of the threads 322 is available to execute or implement at least one specific task … the resource scheduler 312 selects and/or acquires at least one pending task from the first workload 302 … the resource scheduler 312 evaluates the task acquired at operation 404 … At operation 410, the resource scheduler 312 allocates the available thread to an available one of the first plurality of concurrency slot 326 such that the task may be executed in at least Fig. 4 and col. 6 lines 4-67);
It would have been obvious to a person having ordinary skill in the art prior to effective filing date of the claimed invention to combine the identifying the process to be executed of Sterling with the systems and methods of Obrecht resulting in identifying the process as in Obrecht to be executed as in Sterling. A person having ordinary skill in 

With regard to claim 15, Obrecht teaches wherein said at least one processor is further configured to adjust the priority level of the process to be executed to a default priority level (In various embodiments, client system 230 compares previous settings (e.g., default settings) with a set of optimized settings to determine if changes should be made based on the configuration of system 230. In step 1220, client system 230 automatically reconfigures ones of the configuration settings in at least ¶ [0221], if changes should not be made the processing and I/O priority would be automatically reconfigured to the default settings) in response to the identified process not matching the known resource classification (client system 230 (e.g., using module 330) takes a corrective action with respect to the identified process based on the evaluating. This action may include any of the actions described above, including temporarily suspending execution of a process, reducing resource consumption of a process, allocating additional resources to a process, modifying priorities of a process (e.g. processor, memory, or I/O priorities) etc in at least ¶ [0184]), the default priority level associated with a default resource classification (In step 1210, client system 230 analyzes its configuration settings. These settings may include various ones of the settings relating to the operating system, hardware, application, or others such as described above … in various embodiments, client system 230 compares previous settings (e.g., default settings) with a set of optimized settings to determine if changes should be made based on the configuration of system 230 in at least ¶ [0221]).

With regard to claim 18, Obrecht teaches performing the following before execution of the process:
determine if the identified process matches (Techniques for identifying, classifying, and prioritizing processes are disclosed … The processes may be scored based on information defining a resource usage policy in at least ¶ [0009] and clients 250 operate using information from a server (e.g., resource usage analysis server (e.g., control) program 216 executing on system 220) in at least ¶ [0070]) a known (process rules may be specified by or on behalf of an entity (e.g., by a regulatory entity that establishes a standardized set of extraneous process rules for one or more different computing platforms). It is thus contemplated, for example, that an entity could establish a default set of extraneous process rules for WINDOWS-based computer systems. This default set of criteria could be used by entities to determine extraneous processes on their WINDOWS desktops; alternately, such entities could modify or establish their own set of extraneous process rules in at least ¶ [0083] and In various embodiments, client system 230 compares previous settings (e.g., default settings) with a set of optimized settings to determine if changes should be made based on the configuration of system  resource classification (Techniques for identifying, classifying, and prioritizing processes are disclosed in at least ¶ [0009]), the known resource classification having a known priority level associated therewith (a client program executing on a computer system can identify and classify processes that are running, including non-malicious processes. The processes may be scored based on information defining a resource usage policy. An entity (e.g., a company) may define a resource usage policy <known>, and thus cause processes running on its client systems to be scored (e.g., using behavioral assessment) based on the extent to which particular processes align with business goals of the company in at least ¶ [0009]); and
adjust the priority level of the process to be executed to the known priority level (client system 230 (e.g., using module 330) takes a corrective action with respect to the identified process based on the evaluating. This action may include any of the actions described above, including temporarily suspending execution of a process, reducing resource consumption of a process, allocating additional resources to a process, modifying priorities of a process (e.g. processor, memory, or I/O priorities) etc in at least ¶ [0184]) in response to the identified process matching the known resource classification (client system 230 evaluates these values by comparing them with threshold values specified by a usage policy established by an entity to determine whether a process's resource consumption is justified relative to its importance to the entity. As has been described above, this evaluation may determine violations of a usage policy, deviations from the usage policy, etc. in at least ¶ [0183]).
Obrecht teaches identifying processes including e.g., detection of extraneous processes, detection of underperforming processes, optimization of system 
However, in analogous art Sterling teaches identifying the process to be executed (the resource scheduler 312 determines that one of the threads 322 is available to execute or implement at least one specific task … the resource scheduler 312 selects and/or acquires at least one pending task from the first workload 302 … the resource scheduler 312 evaluates the task acquired at operation 404 … At operation 410, the resource scheduler 312 allocates the available thread to an available one of the first plurality of concurrency slot 326 such that the task may be executed in at least Fig. 4 and col. 6 lines 4-67);
It would have been obvious to a person having ordinary skill in the art prior to effective filing date of the claimed invention to combine the identifying the process to be executed of Sterling with the systems and methods of Obrecht resulting in identifying the process as in Obrecht to be executed as in Sterling. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of increasing system flexibility in scheduling and running recurring and opportunistic discretionary workloads when resources are idle, and by prioritizing, slowing down or stopping such workloads when resources are under pressure such that the system is responsive not only to currently executing processes, as in Obrecht, but extends such functionality to processes that are to be executed such as in Sterling resulting in a system that more dynamically responds to yet to be executed processes (See Sterling col. 2 lines 22-31).

With regard to claim 19, Obrecht teaches adjusting the priority level of the process to be executed to a default priority level (In various embodiments, client system 230 compares previous settings (e.g., default settings) with a set of optimized settings to determine if changes should be made based on the configuration of system 230. In step 1220, client system 230 automatically reconfigures ones of the configuration settings in at least ¶ [0221], if changes should not be made the processing and I/O priority would be automatically reconfigured to the default settings) in response to the identified process not matching the known resource classification (client system 230 (e.g., using module 330) takes a corrective action with respect to the identified process based on the evaluating. This action may include any of the actions described above, including temporarily suspending execution of a process, reducing resource consumption of a process, allocating additional resources to a process, modifying priorities of a process (e.g. processor, memory, or I/O priorities) etc in at least ¶ [0184]), the default priority level associated with a default resource classification (In step 1210, client system 230 analyzes its configuration settings. These settings may include various ones of the settings relating to the operating system, hardware, application, or others such as described above … in various embodiments, client system 230 compares previous settings (e.g., default settings) with a set of optimized settings to determine if changes should be made based on the configuration of system 230 in at least ¶ [0221]).

With regard to claim 23, Obrecht teaches performing the following before execution of the process: 
determining if the identified process matches (Techniques for identifying, classifying, and prioritizing processes are disclosed … The processes may be scored based on information defining a resource usage policy in at least ¶ [0009] and clients 250 operate using information from a server (e.g., resource usage analysis server (e.g., control) program 216 executing on system 220) in at least ¶ [0070]) a known (process rules may be specified by or on behalf of an entity (e.g., by a regulatory entity that establishes a standardized set of extraneous process rules for one or more different computing platforms). It is thus contemplated, for example, that an entity could establish a default set of extraneous process rules for WINDOWS-based computer systems. This default set of criteria could be used by entities to determine extraneous processes on their WINDOWS desktops; alternately, such entities could modify or establish their own set of extraneous process rules in at least ¶ [0083] and In various embodiments, client system 230 compares previous settings (e.g., default settings) with a set of optimized settings to determine if changes should be made based on the configuration of system 230 in at least ¶ [0221]) resource classification (Techniques for identifying, classifying, and prioritizing processes are disclosed in at least ¶ [0009]), the known resource classification having a known priority level associated therewith (a client program executing on a computer system can identify and classify processes that are running, including non-malicious processes. The processes may be scored based on information defining a resource usage policy. An entity (e.g., a company) may define a resource usage policy <known>, and thus cause processes running on its client 
adjusting the priority level of the process to be executed to the known priority level (client system 230 (e.g., using module 330) takes a corrective action with respect to the identified process based on the evaluating. This action may include any of the actions described above, including temporarily suspending execution of a process, reducing resource consumption of a process, allocating additional resources to a process, modifying priorities of a process (e.g. processor, memory, or I/O priorities) etc in at least ¶ [0184]) in response to the identified process matching the known resource classification (client system 230 evaluates these values by comparing them with threshold values specified by a usage policy established by an entity to determine whether a process's resource consumption is justified relative to its importance to the entity. As has been described above, this evaluation may determine violations of a usage policy, deviations from the usage policy, etc. in at least ¶ [0183]).
Obrecht teaches identifying processes including e.g., detection of extraneous processes, detection of underperforming processes, optimization of system configurations, etc. But does not specifically teach that the processes identified are processes “to be executed”. That is, Obrecht appears to perform resource usage analysis and optimization on currently executing processes.
However, in analogous art Sterling teaches identifying the process to be executed (the resource scheduler 312 determines that one of the threads 322 is available to execute or implement at least one specific task … the resource scheduler 312 selects and/or acquires at least one pending task from the first workload 302 … the 
It would have been obvious to a person having ordinary skill in the art prior to effective filing date of the claimed invention to combine the identifying the process to be executed of Sterling with the systems and methods of Obrecht resulting in identifying the process as in Obrecht to be executed as in Sterling. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of increasing system flexibility in scheduling and running recurring and opportunistic discretionary workloads when resources are idle, and by prioritizing, slowing down or stopping such workloads when resources are under pressure such that the system is responsive not only to currently executing processes, as in Obrecht, but extends such functionality to processes that are to be executed such as in Sterling resulting in a system that more dynamically responds to yet to be executed processes (See Sterling col. 2 lines 22-31).

With regard to claim 24, Obrecht teaches adjusting the priority level of the process to be executed to a default priority level (In various embodiments, client system 230 compares previous settings (e.g., default settings) with a set of optimized settings to determine if changes should be made based on the configuration of system 230. In step 1220, client system 230 automatically reconfigures ones of the configuration settings in at least ¶ [0221], if changes should not be made the processing and I/O priority would be automatically reconfigured to the default settings) in response to the identified process not matching the known resource classification (client system 230 (e.g., using module 330) takes a corrective action with respect to the identified process based on the evaluating. This action may include any of the actions described above, including temporarily suspending execution of a process, reducing resource consumption of a process, allocating additional resources to a process, modifying priorities of a process (e.g. processor, memory, or I/O priorities) etc in at least ¶ [0184]), the default priority level associated with a default resource classification (In step 1210, client system 230 analyzes its configuration settings. These settings may include various ones of the settings relating to the operating system, hardware, application, or others such as described above … in various embodiments, client system 230 compares previous settings (e.g., default settings) with a set of optimized settings to determine if changes should be made based on the configuration of system 230 in at least ¶ [0221]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Obrecht et al. Pub. No. US 2016/0036722 A1 (hereafter Obrecht) as applied to claims 1-5, 10-13, 16-17 and 20-22 above and in further view of Osogami et al. Pub. No. US 2012/0198447 A1 (hereafter Osogami).

With regard to claim 9, Obrecht teaches the computing device according to Claim 1
Obrecht does not specifically teach adjusting a number of processors.
wherein said at least one processor comprises a plurality of processors, and wherein the adjustment of the priority level further comprises changing how many processors are to be used to execute the process (the allocation configuration optimization process according to the present invention can reduce the number of CPUs by 27% as compared with using manual calculation and can give a guarantee in terms of value-at-risk. In other words, this can further improve the resource use efficiency by reducing the number of CPUs in dependence on the obtained allocation configuration in at least ¶ [0166]).
It would have been obvious to a person having ordinary skill in the arty prior to the effective filing date of the claimed invention to combine the adjusting a number of processors of Osogami with the systems and methods of Obrecht resulting in changing the number of processors, as in Osogami, as a resource allocation adjustment as in Obrecht. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving the resource use efficiency (See at least Osogami ¶ [0166]).

Conclusion
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/BRADLEY A TEETS/Primary Examiner, Art Unit 2195